By the Court.
The court are of opinion that the demurrer cannot be sustained. The bill alleges that the agreement was made, executed and delivered by four of the parties, and shows good ground to proceed against the four. Whether a contract is to be deemed joint or several must depend in a great degree upon the nature of the subject matter. Therefore, a contract by more than one person to convey, if their estate is joint, must be deemed joint. But if their estates are several, as those of tenants in common are, it must be deemed a contract to convey each his share.
A bond with a penalty may operate as a covenant to convey; and the stipulation for liquidated damages is no bar to a bill in equity for a specific performance. Dooly v. Watson, 1 Gray, 414.
Probably if the parties who have contracted to convey the land are tenants in common, the agreement may be held to require the payment to each of his share of the money. But this is not the proper stage at which to decide upon the particulai form of relief. Demurrer overruled.